           Case 6:12-cr-00080-AA    Document 75   Filed 01/15/21   Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON

                                   EUGENE DIVISION



UNITED STATES OF AMERICA,                                 Case No. 6:12-cr-00080-AA
                                                           ORDER AND OPINION
      v.

ADAM PARISH ASHE,

               Defendant,


AIKEN, District Judge:

       The Court previously heard oral argument on the defendants’ Motion to

Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). Doc. 64. At the hearing,

the government noted that it would not object to the Court granting this motion, if a

sufficient release plan could be put in place. The Court then began working with the

U.S. Probation Office, the Eugene Residential Reentry Center, and medical staff at

FCI Sheridan to adjust defendant’s medication, with which he has found great

success, to an injectable form. After completing several rounds of the medication in

injectable form, the Court ordered the defendant released to the Eugene RRC. Doc.



Page 1 – ORDER AND OPINION
          Case 6:12-cr-00080-AA   Document 75    Filed 01/15/21   Page 2 of 2




71.   The Court then entered an Amended Judgement in this matter.           Doc. 72.

Defendant has been released from custody, and this order is entered to complete the

record.

       Based on the filings and oral presentations from both parties, and after full

consideration of the relevant factors under 18 U.S.C. § 3553(a), the Court finds that

extraordinary and compelling reasons, based on defendant’s health conditions in the

face of the current pandemic caused by the 2019 novel coronavirus, warrant a

reduction of defendant’s sentence to time served. See U.S.S.G. § 1B1.13 comment.

n.1(A). Further, this sentence reduction is consistent with the currently applicable

U.S. Sentencing Commission policy statements. Specifically, the Court finds that

defendant will not pose a threat to the community under 18 U.S.C. § 3142(g)

       IT IS SO ORDERED.

                   15th day of January 2021.
       Dated this _____



                                    /s/Ann Aiken
                             _______________________
                                    Ann Aiken
                            United States District Judge




Page 2 – ORDER AND OPINION
